900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David B. STRATTON, Trustee for the Estates of First AmericanMortgage Company, Inc., a Maryland Corporation;  FirstAmerican Mortgage Company, Inc., an Alabama Corporation;First Financial Mortgage Company of Arizona, Inc.;  FirstCoast Mortgage Company of California, Inc.;  1st AmericanMortgage Company, Inc.;  Nationwide Mortgage Company, Inc.;First Shore Mortgage Company;  First American SouthCorporation, A Georgia Corporation;  First American MortgageCompany of Idaho, Inc.;  First Midwest Mortgage Company;First American Mortgage Company of Louisiana, Inc.;  FirstAmerican Mortgage Company of Minnesota, Inc.;  FirstAmerican Mortgage Company of Nevada, Inc.;  First AmericanMortgage Company of New Hampshire, Inc.;  First New MexicoMortgage Company, Inc.;  First American Mortgage Company ofOhio, Inc.;  First American Mortgage Company of Oregon,Inc.;  First American Mortgage Company, Inc., A SouthCarolina Corporation;  First American Mortgage Company ofSouth Dakota, Inc.;  First American South Corporation, AVirginia Corporation;  FAM Mortgage Servicing, Inc.,Plaintiff-Appellant,v.Leonard SACKS, individually and as a director doing businessunder the firm name Buxbaum-Sacks, P.A.;  Buxbaum-Sacks,P.A., f/n/a Buxbaum & Sacks, P.A., a professionalcorporation, Defendants-Appellees.
No. 89-3273.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 8, 1990.Decided March 12, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-88-614-AH).
Gregory A. Inskip, Potter, Anderson & Corroon, Wilmington, Del., for appellant.
Jervis S. Finney, Ober, Kaler, Grimes & Shriver, Baltimore, Md., for appellees.
David J. Baldwin, Stephen C. Norman, Potter, Anderson & Corroon, Wilmington, Del.;    David Freishtat, Paul Mark Sandler, Raymond D. Burke, Freishtat & Sandler, Baltimore, Md., for appellant.
Angus E. Finney, James E. Edwards, Jr., Ober, Kaler, Grimes & Shriver, Baltimore, Md., for appellees.
D.Md., 99 BR. 686.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David B. Stratton, Trustee in bankruptcy for First American Mortgage Company, Inc.  (FAMCO) and its subsidiaries, appeals the grant of summary judgment for appellees, Leonard Sacks and his accounting firm of Buxbaum-Sacks, P.A.  (B & S), in this accounting malpractice suit.  This is one of a number of civil cases filed in connection with the fraudulent activities of Michael H. Clott, which led to the demise of FAMCO and to Clott's conviction for criminal fraud and racketeering.  Appellant contends that the district court erred in holding, as a matter of law, that FAMCO was guilty of contributory negligence and that there was no causal connection between appellees' actions and the harm suffered by FAMCO.  We have reviewed the briefs submitted by the parties, heard oral argument and examined the facts and applicable law.  We affirm the judgment on the opinion of the district court.  The court did not err in holding that FAMCO's negligence, through the actions of Clott and other officers acting within the scope of their employment, was a bar to recovery by the FAMCO Trustee against Sacks and B & S.  We also agree with the district court that the losses to FAMCO resulting primarily from the improper diversion of funds were proximately caused by Clott's fraudulent activities and not by any negligence on the part of appellees.


2
The judgment of the district court is therefore


3
AFFIRMED.